960 F.2d 148
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward John WHITE, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-6192.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 6, 1992Decided:  April 22, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-92-24-HC)
Edward John White, Jr., appellant pro se.
E.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Edward John White, Jr., appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C.s 2241 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  White v. United States, No. CA-92-24-HC (E.D.N.C. Feb. 7, 1992).*  We also deny White's motion for appointed counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The district court dismissed White's claim without prejudice.  We note that the Supreme Court of the United States recently decided that the Attorney General of the United States, and not the federal sentencing court, computes any credit for time spent in official detention prior to commencing a federal prison term.   United States v. Wilson, 60 U.S.L.W. 4244 (U.S. 1992).  Under the interpretation of 18 U.S.C. § 3585(b) (1988), White's remedy lies with the Attorney General